Title: To Thomas Jefferson from James Dinsmore, 1 January 1802
From: Dinsmore, James
To: Jefferson, Thomas


          
            Sir
            Monticello Jany 1st 1802
          
          Your favor of 17th Dec. is recived & contents noted. the Size of the Pannel is 5 feet 4 in we did not get a fair trial in the Making of it. as well as I remember I Calculated we Could Make one per day, if of pine & put together in the Manner of the one done. but I expect they will have to be put together differently on account of the tonngue & groove giveing way by wetting, so that Some allowance May be Made. I Cannot well say how much as I am not Certain yet what Method of putting them together will have to be Substituted. Mr Wanschaw is latheing the Cellar under the Squre room, next to the one already plaistered. & intends plaistering it he says the frost will not Injure it.—I will be obliged to take down the Studding rond the Sky light of the dineing room & the Counter Ceiling, to get the joist raised. they are Sunk 4 ins
          with respect I am Sir
          
            J D.
          
          
            nails made from the 12th to the 24th Dec Inclusive
            
              
                 
                ℔
                 
              
              
                X.
                285.6
                }
                Amnt. Sold in Same time
                £12.
                0
                7½
              
              
                XI
                 70 9
                 
              
              
                 
                356.5
                Cash recd
                0.
                12
                 
              
            
          
         